Title: Cotton Tufts to Abigail Adams, 6 July 1786
From: Tufts, Cotton
To: Adams, Abigail


     
      My Dear Cousin
      Boston July 6. 1786
     
     I recd. yours of Jan. 10. Feby 21 and April the 8th And am obliged to you for your affectionate Letter of Condolance and also for the Intelligence conveyed in the several Letters.
     The State of our Country is uncomfortable, if not hazardous. The Scarcity (real I rather think than artificial) of Gold and Silver prompts People to seek a Remedy in Paper Money, already has Rhode Island issued Paper, New York also and Newhampshire has made specific Articles a Tender. The Fear of a paper Currency in this State, prevents those who have Specie from parting with it. And the Distresses of People are undoubtedly great for want of a sufficient Quantity of circulating Cash. Attempts have been made in the Genl Court the present Session to introduce a paper Medium, Many of the Representatives came instructed for that Purpose and for three Weeks it was agitated at Times and it was difficult to guess how the Question would turn in the House. An Act making Property both real and personal a tender for the Satisfaction of Executions was also for a long while in Debate, but at Length on a Decision there appeared 100. and upwards against it, immediately the Question on the former was put this faild also—the Number for it not exceeding 20. At present our Fears are in some Degree removed, but in the next Sitting of the Court I expect the Attempt will be renewed and unless before that Period (which will not be untill January next) something favourable should turn up, I suspect that Paper Money or an Act for making Property a tender, will be carried. New York is now the only State that has not made some Provision for a general Impost. What will be the Issue of our Delays and Inatten­tion to our National Faith and Honor God only knows. Where the Money is to be obtained for satisfying the lawless Demands of Algerines, is not in my Power to guess. It will not come from the Treasury of the United States, for there is not sufficient there (I suspect) to answer dayly Exigencies.
     In former Letters I hinted to you the Probability of my meeting with Difficulties from Mr. Tylers Delay in accounting with me for Business done &c. I have not been deceived. I have frequently made Journeys to Braintree, repeatedly wrote to Him and although He has for a long while had Moneys in his Hand, I cannot get him to settle. What shall I do—must I break with Him and have recourse to Law. If Mr. Adams should think Proper, I wish He would specially order the Delivery of all Books Papers &c into my Hands, such an order to be used as Prudence may direct.
     As I have not Time to write to Cousin A—— I would just mention that I have received no Direction from Her, relative to the Trunk of Letters which Mr. T——r delivered to me as those Letters referred to in Hers to me which accompanied her Packet conditionally to be delivered to him—the Miniature Picture and morrocco Pocket Book I have not as yet received.
     Is your Daughter married? a little Circumstance led your Friends at Braintree to suppose that the Connection was closed before your last Letter of April. Among the Letters sent was found a Card from a Mr. and Mrs. Smith to Mr and Mrs. Adams requesting their Company at Dinner, whether our Young Ladies have construed it right or not, Youll give us Information in your next.
     Mrs. Quincy has discharged the order on her, but I have not heard a Word from the Lt. Governor relative to the Monies advanced by Mr. Adams for certain Copies mentioned in yours. Would it not be best to send me a particular Account of the Disbursement. I find it exceeding difficult to get any Money from your Debtors and am obliged to depend principally on my Draughts on Mr. Adams for supplying your Children and defraying their Expences. Newhall has not paid any Thing for 3/4 of a Year—in case he neglects much longer, I must remove him. I have not settled with Doane as Tyler keeps the Papers in his Hands and tho repeated application has been made for the Account, I cannot get it.
     On the 13th. of April last I drew a Bill on Mr Adams in favour of Mr Storer for £50 on which I recd. 7 Ct. discount and have since drawn an order in favour of Mr Elworthy on my own Acctt. for £40—May the 17th.—of which I have given You an Acctt. Mr. Morton has several Times urged me to buy Belchers Place but I find his Expectations of Price do not conform to my Ideas. He has offered to leave to Three Men such as we may chuse the Determination of the Price, but I have not as yet complied with the Proposal. That Side of the House in which Belcher lives is out of Repair, the Roof near one half of it gone and lays open to the Heavens—the Land is much worn. However it would be a convenient Addition to your Estate could it be purchased at a reasonable Price. I wish You to write to me on this Matter. In last Thursdays Paper a Billet from Ld. Gordon to the Marquiss of Carmathaen was published, informing the Latter from what Quarter Mr. Adams received his Quarterly pay, and as receiving his Intelligence from a Mr. Tufts. What Was the Design of Lord Gordon in giving the Intelligence and what Mr. Tufts was it that he refers to?
     Our Friends like Leaves in Autumn drop off one after another. Our good Aunt Smith not long since compleated the Journey of Life and has reached as I trust, the Regions of Bliss and Immortality. With our kindred Spirits who have reached the Goal before us, May We one Day join, receive their Welcome and be secured in their Friendship and in the Joys of that better World. Adieu My Dear Friend and believe me to be with sincere Affection Your H Sert
     
      C. Tufts
     
    